



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. La Force, 2019 ONCA 522

DATE: 20190620

DOCKET: C64724

Sharpe, Brown and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Anna La Force

Appellant

Raymond Boggs, for the appellant

Manasvin Goswami, for the respondent

Heard: June 18, 2019

On appeal from the convictions entered by
    Justice Beth A. Allen of the Superior Court of Justice on July 14, 2017, with
    reasons reported at 2017 ONSC 4303.

REASONS FOR DECISION

[1]

The appellant, Anna La Force, was charged on a
    three-count indictment with aggravated assault, assault with a weapon, and
    unlawful entry into a dwelling house with intent to commit an indictable
    offence. She was acquitted on the latter count but convicted on the assault
    counts. She appeals her convictions.

[2]

The appellants convictions resulted from her assaults
    on the complainant, Allison Robinson, on July 23, 2014. On the facts as found
    by the trial judge, on that day the complainant and Luisa Botelho entered an
    apartment rented by Cavin Banfield. At the time, both the appellant and Ms.
    Botelho were in a relationship with Mr. Banfield. He was not in the apartment
    at the time.

[3]

The appellant subsequently arrived at the
    apartment. The appellant had lived with Mr. Banfield in the apartment for about
    two years.

[4]

The three women ended up in the apartments
    bedroom. An argument broke out between Ms. Botelho and the appellant. Ms.
    Robinson attempted to block the appellant from reaching Ms. Botelho. At that
    point, the appellant began to assault Ms. Robinson, stabbing her with a pair of
    scissors. Ms. Botelho retreated into a bathroom. Ms. Robinson tried to wrestle
    the scissors away from the appellant, who then bit Ms. Robinson on her shoulder,
    ribcage, and breasts. Ms. Botelho called the police. Ms. Robinson was able to
    subdue the appellant. The charges against the appellant ensued.

[5]

The appellant advances three grounds of appeal.

[6]

The appellants main ground of appeal is that
    the trial judge failed to consider her defence of lawful attempt to eject two
    trespassers from the apartment. As a result, her convictions should be set
    aside and a new trial ordered.

[7]

It is far from clear that the appellant squarely
    raised a defence under s. 35 of the
Criminal Code
for the trial
    judges consideration. Although in her written closing submissions at trial the
    appellant argued that she was entitled to use as much force as is necessary to
    defend herself from attack, or to eject a trespasser, the appellants primary
    position at trial was that she was not guilty of an offence because she was
    acting in self-defence:
Criminal Code
, s. 34.

[8]

That said, in considering self-defence the trial
    judge made clear findings of fact about the purpose of the appellants acts against
    Ms. Robinson and their reasonableness. Those findings establish beyond a
    reasonable doubt that the appellant was not acting in defence of property
    within the meaning of s. 35 of the
Criminal Code
.

[9]

A defence under s. 35 of the
Criminal Code
is available where the act that constitutes the offence is committed for the
    purpose of removing a person who is not entitled to enter the property or
    preventing that person from taking property. The trial judge made the following
    findings about the appellants purpose in assaulting Ms. Robinson, at paras. 84
    and 93 of her reasons:

I accept that Ms. Robinson kept herself
    between Ms. La Force and Ms. Botelho and when Ms. La Force could not get to Ms.
    Botelho, who she actually had the grievance against, she embarked on a series
    of vicious attacks on Ms. Robinson for blocking her from getting to the
    bathroom where Ms. Botelho was.



I find in conclusion that Ms. La Forces
    stabbings and biting were not directed to self-defence but rather to forcing
    Ms. Robinson to let her go so she could go and attack Ms. Botelho who she
    regarded as her true foe.

[10]

The evidence amply supported those findings. The
    trial judge found that the appellant situated herself with her back to the
    bedroom door so as to physically block the bedroom door, which would prevent
    Ms. Robinson and Ms. Botelho from leaving: at para. 86. As well, the trial
    judge accepted Ms. Robinsons version of events, which included her testimony
    that the appellant continued to assault her notwithstanding that Ms. Botelho
    had called 911 for police assistance.

[11]

In considering self-defence, the trial judge
    found that the appellants acts were not reasonable in the circumstances
    stating, at para. 95:

I think my findings on the other factors make
    it clear that the stabbing and biting was not reasonable in the circumstances.
    Ms. La Forces actions were offensive actions. They were not acted out for the
    purpose of Ms. La Force defending herself. Ms. La Forces state of mind was
    such that she was very angry with Ms. Botelho for sleeping with Mr. Banfield.
    She was focused on getting past Ms. Robinson to confront Ms. Botelho. Ms.
    Robinson bravely put herself in danger by blocking Ms. La Force in order to
    help her good friend.

[12]

Even when looked at through the lens of s.
    35(1)(d), the evidence established beyond a reasonable doubt that the
    appellants acts of stabbing and viciously biting Ms. Robinson were not
    reasonable in the circumstances.

[13]

Accordingly, even though the trial judge did not
    address a s. 35 defence in her reasons, her findings of fact reveal that such a
    defence was not available to the appellant in the circumstances.

[14]

As her second ground of appeal, the appellant
    submits that the trial judge erred in law by admitting evidence of her
    discreditable conduct consisting of her prior conduct and meetings with Ms.
    Robinson and Ms. Botelho, and by using it for the impermissible purpose of
    propensity reasoning. We are not persuaded by this submission.

[15]

Although this ground of appeal was not developed
    in the appellants factum, the transcript of the first day of trial records
    Crown counsel advising the trial judge that, based on her discussions with
    defence counsel, there was no issue with the Crowns discreditable conduct
    application. As a result, counsel would not be making legal argument on the
    application and Crown counsel would simply introduce the evidence. Defence
    counsel did not object to this representation to the court and the trial
    proceeded on that basis. Defence counsel did not object to the evidence of
    discreditable conduct as it was introduced.

[16]

As well, the trial judge did not rely on it for
    any impermissible purpose.  Rather, the evidence of the appellants past
    interactions with Ms. Robinson and Ms. Botelho was material to her defence of
    self-defence, specifically whether the appellant had reasonable grounds to
    believe that Ms. Robinson or Ms. Botelho were using force or making a threat of
    force against her.

[17]

Accordingly, we do not give effect to this
    ground of appeal.

[18]

Finally, in her factum the appellant contends
    that her assault convictions conflict with her acquittal on the count of
    unlawful entry. We see no inconsistency. The trial judge acquitted the
    appellant on the unlawful entry count on the basis that she had a reasonable
    doubt that the appellant was in the apartment without lawful excuse. As the
    Crown notes in its factum, a person who is lawfully present in a dwelling house
    can be found guilty of assaulting someone else in the premises. The verdicts
    are not inconsistent.

[19]

For these reasons, the
    appeal is dismissed. The sentence appeal was abandoned.

Robert J. Sharpe J.A.

David Brown J.A.

L.B. Roberts J.A.


